Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2010 INDUCEMENT STOCK PLAN

 

Name of Grantee:

 

No. of Restricted Stock Units:

 

Grant Date:

 

Pursuant to the Boston Private Financial Holdings, Inc. 2010 Inducement Stock
Plan as amended through the date hereof (the “Plan”), Boston Private Financial
Holdings, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$1.00 per share (the “Stock”), of the Company.

 

By accepting this Award, the Grantee confirms the Grantee’s agreement to all of
the terms and conditions of any agreement between the Grantee and the Company or
any of its subsidiaries that addresses confidentiality obligations and/or
post-employment restrictions on solicitation of employees and customers or
clients. If this Award is not so accepted within 60 days of the Grant Date, the
Grantee shall forfeit the Award in its entirety (regardless of whether vested or
unvested).

 

1.                                      Restrictions on Transfer of Award. This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.

 

2.                                      Vesting of Restricted Stock Units. The
Grantee shall have no rights to this Award unless he or she shall have accepted
the Award electronically through the Company’s Stock Plan Administration System.
The restrictions and conditions in this Agreement shall lapse on the Vesting
Date or Dates specified in the following schedule so long as the Grantee remains
an employee of the Company or a Subsidiary on such Dates. If a series of Vesting
Dates is specified, then the restrictions and conditions in Paragraph 1 shall
lapse only with respect to the number of Restricted Stock Units specified as
vested on such date.

 

Number of
Restricted Stock Units Vested

 

Vesting Date

              (25%)

 

November   , 2019

              (25%)

 

November   , 2020

              (25%)

 

November   , 2021

              (25%)

 

November   , 2022

 

--------------------------------------------------------------------------------



 

3.                                      Termination of Employment. Except as
otherwise provided in this Agreement, if the Grantee’s employment with the
Company and its subsidiaries is voluntarily or involuntarily terminated for any
reason prior to a Vesting Date, all unvested Restricted Stock Units shall
immediately and automatically be forfeited. Notwithstanding the foregoing, if
the Grantee’s employment with the Company and its subsidiaries is terminated
(i) due to the Grantee’s disability (as determined by the Administrator) or
death, all Restricted Stock Units shall automatically become fully vested,
subject to the provisions of the Plan, as of the date of the Grantee’s
termination of employment, or (ii) by the Company without Cause (as defined in
the Employment Agreement, dated November 5, 2018, between the Grantee and the
Company (as may be amended from time to time, the “Employment Agreement”)) or by
the Grantee for Good Reason (as defined in the Employment Agreement), subject to
the Grantee signing of the Separation Agreement (as defined in the Employment
Agreement) and the Separation Agreement becoming irrevocable, all within 60 days
after the date of termination of employment, all Restricted Stock Units shall
vest as of the later of (x) the date of termination of employment, or (y) the
effective date of the Separation Agreement (such date the “Accelerated Vesting
Date”).  Any termination or forfeiture of unvested Restricted Stock Units that
could vest pursuant to subsection (ii) of the prior sentence and otherwise would
have occurred on or prior to the Accelerated Vesting Date will be delayed until
the Accelerated Vesting Date. For the avoidance of doubt, if the offer of the
Separation Agreement expires or if the Separation Agreement is timely executed
but revoked, the termination or forfeiture of unvested Restricted Stock Units
shall occur effective upon such expiration or revocation.  The Administrator’s
determination of the reason for termination of the Grantee’s employment shall be
conclusive and binding on the Grantee and his representatives or legatees.

 

4.                                      Change in Control. Notwithstanding the
provisions of Paragraph 3 above, or the provisions of any agreement between the
Grantee and Company or any subsidiary that is in effect as of the date hereof,
in the event of a Change in Control (as defined in the Employment Agreement) or
Sale Event prior to the Vesting Date, (i) if, in connection with such Change in
Control or Sale Event, this Award is not assumed or continued by the successor
entity in such Change in Control or Sale Event or substituted with a new award
of such successor (in accordance with the Plan), the Restricted Stock Units
shall automatically become fully vested, subject to the provisions of the Plan,
as of the effective time of such Change in Control or Sale Event, and (ii) if
this Award is assumed or continued by the successor entity in such Change in
Control or Sale Event or substituted with a new award of such successor subject
to the provisions of the Plan, the Restricted Stock Units shall vest in
accordance with Paragraphs 2 and 3 of this Agreement (as applicable), subject,
in each case, to the terms of the Plan; provided, however, that if the Grantee’s
employment with the Company is terminated by the Company without Cause or the
Grantee terminates his employment with the Company for Good Reason, in each case
within the 18-month period following a Change in Control or Sale Event, subject
to the Grantee signing of the Separation Agreement and the Separation Agreement
becoming irrevocable, all within 60 days after the date of termination of
employment, all Restricted Stock Units shall automatically become fully vested
as of the Accelerated Vesting Date, provided that any termination or forfeiture
of unvested Restricted Stock Units that could vest pursuant to the foregoing and
otherwise would have occurred on or prior to the Accelerated Vesting Date will
be delayed until the Accelerated Vesting Date. For the avoidance of doubt, if
the offer of the Separation Agreement expires or if the Separation Agreement is
timely executed but revoked, the

 

2

--------------------------------------------------------------------------------



 

termination or forfeiture of unvested Restricted Stock Units shall occur
effective upon such expiration or revocation.

 

5.                                      Issuance of Shares of Stock. As soon as
practicable following each Vesting Date (but in no event later than 30 days
after the Vesting Date), the Company shall (i) issue to the Grantee the number
of shares of Stock equal to the aggregate number of Restricted Stock Units that
have vested pursuant to Paragraphs 2 and 3 of this Agreement on such date and
the Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares, and (ii) pay in cash to the Grantee an amount equal
to the product of (x) the amount of dividends payable per share of Stock since
the Grant Date and (y) the number of Restricted Stock Units that have vested
pursuant to Paragraphs 2 and 3 of this Agreement on such date.

 

6.                                      Incorporation of Plan. Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan. Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

7.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Award becomes a taxable
event for Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event. The
Grantee may elect to have, and the Company shall have the authority to cause,
the required minimum tax withholding obligation satisfied, in whole or in part,
by authorizing the Company to withhold from shares of Stock to be issued or
released by the transfer agent a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

8.                                      Section 409A of the Code. This Agreement
shall be interpreted in such a manner that all provisions relating to the
settlement of the Award are exempt from the requirements of Section 409A of the
Code as “short-term deferrals” as described in Section 409A of the Code.

 

9.                                      No Obligation to Continue Employment.
Neither the Company nor any subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any subsidiary to terminate the employment of the Grantee at any time.

 

10.                               Clawback. If the Company or its subsidiaries
terminate the Grantee’s service relationship due to the Grantee’s gross
negligence or willful misconduct (whether or not such actions also constitute
Cause hereunder), which conduct, directly or indirectly results in the Company
preparing an accounting restatement, and/or if the Grantee breaches any
provision of Section 7, or materially breaches any provision of Sections 8 or 9
of the Employment Agreement, any Restricted Stock Units granted hereunder,
whether or not vested, (and any gains thereon) shall be subject to forfeiture,
recovery and “clawback.”

 

11.                               Data Privacy Consent. In order to administer
the Plan and this Agreement and to implement or structure future equity grants,
the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number,

 

3

--------------------------------------------------------------------------------



 

home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

 

12.                               Notices. Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------